DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 04/13/2021.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  It is suggested to delete “under a user’s control” (line 3, after client-side device) and insert --- controlled by a user---.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,616,329 and US Patent No. 10,999,620 in view of Neill Kipp (US 20170171577; hereinafter Kipp).
	Regarding claims 1 – 16, U.S. Patent No. 10,616,329 and US Patent No. 10,999,620 claim all the limitations of US Application 17/229,555, except for “determining, by the client-side device, a half-round-trip time; and calculating, by the client-side device, a playback offset time based at least in part on the half-round-trip-time”.
Kipp, in an analogous art, discloses “determining, by the client-side device, a half-round-trip time (paragraphs [0101]; Kipp discloses that the playback device may estimate the downstream time—the time between sending the response from the video server and receiving the response at the playback device—as half the round trip time); and calculating, by the client-side device, a playback offset time based at least in part on the half-round-trip-time” (paragraphs [0070], [0103]; Kipp the offset 430 may indicate an amount of time the playback device should delay playback of the video fragments at the playback device 400 (e.g., 2-3 seconds).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of US Application 17/229,555 by showing the idea of determining, by the client-side device, a half-round-trip time; and calculating, by the client-side device, a playback offset time based at least in part on the half-round-trip-time” as evidenced by Kipp for the purpose of ensuring synchronization across multiple co-located playback devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 4, 6 – 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furmanski et al (US 2010/0061695; hereinafter Furmanski) in view of Neill Kipp (US 20170171577; hereinafter Kipp).
Regarding claim 1, Furmanski discloses a method for method for real-time customization and synchronization of stock media content, comprising: 
receiving, by a client-side device under a user's control, stock media content selected by the user to be customized and played on the client-side device in coordination with server-side playback of the stock media content by a server-side computing device (abstract; paragraphs [0011], [0029], [0049]; Furmanski discloses receiving parameters which define how the user of the system wants the movies to be personalized); 
customizing the stock media content, by the client-side device, using customization preferences selected by the user, so as to create customized media content (paragraphs [0029 - 0031], [0049], [0094]; Furmanski discloses that users can customize the sequencing of pre-created stock media and user-provided media to create their own compositions or storylines); 
synchronizing, by the client-side device, client-side playback of the customized media content with server-side playback of the stock media content based on the playback offset time (paragraphs [0114], [0116], [0117]); and 
playing back, by the client-side device, the synchronized customized media content (paragraph [0141 – 0142]; Furmanski discloses that output formats of media may be flash or other solid-state memory devices, hard or optical disks, broadcasted wirelessly, broadcasted on television, film, uploaded to phones or handheld computing devices, head-mounted displays, and/or live-streamed over the Internet (44) to Personal Computers (12) or presented on visual displays or projectors).
Furmanski discloses all the limitations, but fails to specifically disclose the steps of determining, by the client-side device, a half-round-trip time; calculating, by the client side device, a playback offset time based at least in part on the half-round-trip-time.
Kipp, in an analogous art, discloses the steps of determining, by the client-side device, a half-round-trip time (paragraphs [0101]; Kipp discloses that the playback device may estimate the downstream time—the time between sending the response from the video server and receiving the response at the playback device—as half the round trip time); calculating, by the client side device, a playback offset time based at least in part on the half-round-trip-time (paragraphs [0070], [0103]; Kipp discloses that the offset 430 may indicate an amount of time the playback device should delay playback of the video fragments at the playback device 400 (e.g., 2-3 seconds).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Furmanski by showing the idea of determining, by the client-side device, a half-round-trip time; and calculating, by the client-side device, a playback offset time based at least in part on the half-round-trip-time” as evidenced by Kipp for the purpose of ensuring synchronization across multiple co-located playback devices.
Regarding claims 2 and 7, Furmanski and Kipp disclose all the limitations in claim 1, but fail to specifically disclose that after initiating playing back, periodically executing the steps of: 
redetermining, by the client-side device, the half-round-trip time; recalculating, by the client-side device, the playback offset time based at least in part on the redetermined half-round-trip-time; and synchronizing, by the client-side device, the client-side playback of the customized media content with the server-side playback of the stock media content based on the recalculated playback offset time.

Regarding claim 3, Furmanski and Kipp disclose the method of claim 1, further comprising generating the customization preferences for the user using user characteristics comprised in one or more of client-side data storage and client- side memory (Furmanski: paragraphs [0046 - 0049]).
Regarding claim 4, Furmanski and Kipp disclose the method of claim 1, comprising a further step, performed after the synchronizing step, of:
relaying to the user, by the client-side device, one or more offers to purchase customized goods prepared by the server-side computing device using the user's customization preferences (Furmanski: paragraphs [0046 - 0049]).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Furmanski et al (US 2010/0061695; hereinafter Furmanski) in view of Neill Kipp (US 20170171577; hereinafter Kipp), and in further in view Brown et al (US 2017/0094440; hereinafter Brown).
Regarding claim 5, Furmanski and Kipp disclose all the limitations in claim 1, but fail to specifically disclose receiving, by the client-side device, at least one of a head-related impulse response signal (HRIR), a head-related transfer function signal (HRTF), a reverberant environment binaural room impulse signal (BRIR), or a numerically simulated signal; 
determining, by the client-side device, a delay-processing time of the at least one of the HRIR, HRTF, BRIR or the numerically simulated signal; and 

However, Brown discloses the steps of receiving, by the client-side device, at least one of a head-related impulse response signal (HRIR), a head-related transfer function signal (HRTF), a reverberant environment binaural room impulse signal (BRIR), or a numerically simulated signal (paragraphs [0043], [0047], [0050], [0119]); 
determining, by the client-side device, a delay-processing time of the at least one of the HRIR, HRTF, BRIR or the numerically simulated signal (paragraphs [0055], [0058], [0091]; Brown discloses that the HRIR can be modeled by simple linear filters that provide the relative time delays and 
synchronizing, by the client-side device, at least one clock of a client-side synchronization application with at least one clock of a server-side master application (paragraphs [0003 - 0004], [0091]; Brown discloses that it is next necessary to compute the time delay associated with the time it takes the wave-front to reflect off the torso and arrive at the ear. FIG. 11 illustrates the time delay incurred by torso reflection, for use in the structural HRIR mode).
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the teachings of Furmanski and Kipp by receiving, by the client-side device, at least one of a head-related impulse response signal (HRIR), a head-related transfer function signal (HRTF), a reverberant environment binaural room impulse signal (BRIR), or a numerically simulated signal; determining, by the client-side device, a delay-processing time of the at least one of the HRIR, HRTF, BRIR or the numerically simulated signal; and synchronizing, by the client-side device, at least one clock of a client-side synchronization application with at least one clock of a server-side master application  as evidenced by Brown for the purpose of facilitating rendering of audio and preservation of spatial cues for audio played through a portable device for playback over headphones.
s 11 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Furmanski et al (US 2010/0061695; hereinafter Furmanski) in view of Brown et al (US 2017/0094440; hereinafter Brown).
Regarding claim 11, Furmanski discloses a method for method for real-time customization and synchronization of stock media content, comprising: 
receiving, by a client-side device under a user's control, stock media content selected by the user to be customized and played on the client-side device in coordination with server-side playback of the stock media content by a server-side computing device (abstract; paragraphs [0011], [0029], [0049]; Furmanski discloses receiving parameters which define how the user of the system wants the movies to be personalized); 
customizing the stock media content, by the client-side device, using customization preferences selected by the user, so as to create customized media content (paragraphs [0029 - 0031], [0049], [0094]; Furmanski discloses that users can customize the sequencing of pre-created stock media and user-provided media to create their own compositions or storylines); 
synchronizing, by the client-side device, at least one clock of a client side synchronization application with at least one clock of a server-side master application (paragraphs [0114], [0116], [0117]); and 
playing back, by the client-side device, the customized media content in synchronization with the server-side playback of the stock media content (paragraph [0141 – 0142]; Furmanski discloses that output formats of media may be flash or other solid-state memory devices, hard or optical disks, broadcasted wirelessly, broadcasted on television, film, uploaded to phones or handheld computing devices, head-mounted displays, and/or live-streamed over the Internet (44) to Personal Computers (12) or presented on visual displays or projectors).
Furmanski discloses all the limitations, but fails to specifically disclose the steps of receiving, by the client-side device, at least one of a head-related impulse response signal (HRIR), a head-related 
However, Brown discloses the steps of receiving, by the client-side device, at least one of a head-related impulse response signal (HRIR), a head-related transfer function signal (HRTF), a reverberant environment binaural room impulse signal (BRIR), or a numerically simulated signal (paragraphs [0043], [0047], [0050], [0119]); 
determining, by the client-side device, a delay-processing time of the at least one of the HRIR, HRTF, BRIR or the numerically simulated signal (paragraphs [0055], [0058], [0091]; Brown discloses that the HRIR can be modeled by simple linear filters that provide the relative time delays and 
synchronizing, by the client-side device, at least one clock of a client-side synchronization application with at least one clock of a server-side master application (paragraphs [0003 - 0004], [0091]; Brown discloses that it is next necessary to compute the time delay associated with the time it takes the wave-front to reflect off the torso and arrive at the ear. FIG. 11 illustrates the time delay incurred by torso reflection, for use in the structural HRIR mode).
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the teachings of Furmanski and Kipp by receiving, by the client-side device, at least one of a head-related impulse response signal (HRIR), a head-related transfer function signal (HRTF), a reverberant environment binaural room impulse signal (BRIR), or a numerically simulated signal; determining, by the client-side device, a delay-processing time of the at least one of the HRIR, HRTF, BRIR or the numerically simulated signal; and synchronizing, by the client-side device, at least one clock of a client-side synchronization application with at least one clock of a server-side master application  as evidenced by Brown for the purpose of facilitating rendering of audio and preservation of spatial cues for audio played through a portable device for playback over headphones.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holtz et al (US 2002/0053078) discloses a method, system, and computer program product for producing and distributing enhanced media downstreams.
Roberts et al (US 8,718,482) discloses a transparent clock for precision timing distribution.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/YVES DALENCOURT/Primary Examiner, Art Unit 2457